
	

114 HR 1006 IH: Building a Health Care Workforce for the Future Act
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1006
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2015
			Mr. Ruiz (for himself, Mr. McKinley, Mr. Takano, Mr. Vela, Mr. Hinojosa, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to help build a stronger health care workforce.
	
	
 1.Short titleThis Act may be cited as the Building a Health Care Workforce for the Future Act. 2.Grants to States for scholarship programsSubpart III of part D of title III of the Public Health Service Act (42 U.S.C. 254l et seq.) is amended by adding at the end the following:
			
				338N.Grants to States for scholarship programs
 (a)In generalThe Secretary shall award grants to eligible States to enable such States to implement scholarship programs to ensure, with respect to the provision of health services, an adequate supply of physicians, dentists, behavioral and mental health professionals, certified nurse midwives, certified nurse practitioners, physician assistants, and pharmacists or other health profession as determined by the Secretary.
 (b)Eligible StatesTo be eligible to receive a grant under this section, a State shall submit to the Secretary an application containing such information as the Secretary determines necessary to carry out this section.
 (c)Eligible participantsTo be eligible to participate in a scholarship program carried out with a grant received under this section, an individual shall—
 (1)be accepted for enrollment, or be enrolled, as a full-time student— (A)in an accredited (as determined by the Secretary) educational institution in a State; and
 (B)in a course of study or program, offered by such institution and approved by the Secretary, leading to a degree in medicine, dentistry, school of pharmacy, other health profession designated by the Secretary, nursing college, or an appropriate degree from a graduate program of behavioral and mental health;
 (2)submit to the State, an application to participate in the program; and (3)sign and submit to the State, at the time of the submission of the application under paragraph (2), a written contract that requires the individual to—
 (A)accept payments under the scholarship; (B)maintain a minimum level of academic standing during the period of the scholarship, as determined by the Secretary;
 (C)if applicable, complete an accredited residency training program; (D)become licensed in the applicant’s State of residence; and
 (E)serve as a provider for 1 year in— (i)a health professional shortage area (as defined by the National Health Service Corps under section 332);
 (ii)a medically underserved area (as defined for purposes of section 330); or (iii)any other shortage area defined by the State and approved by the Secretary;
 in the applicant's State of residence for every year in which the applicant received a scholarship.(d)Designation of areasTo be eligible to receive a grant under this section, a State shall adequately demonstrate to the Secretary that the State has designated appropriate health professions or specialty shortage areas.
 (e)Required disclosuresIn disseminating application and contract forms to individuals desiring to participate in a scholarship program funded under this section, the State shall include with such forms a summary of the rights and liabilities of an individual whose application is approved (and whose contract is accepted), including a clear explanation of the damages to which the State is entitled in the case of the individual’s breach of the contract.
					(f)Awarding of contracts
 (1)In generalA State that enters into a contract with an individual under subsection (c)(3) shall, with respect to the program in which the individual is enrolled, agree to pay—
 (A)all tuition and costs associated with the program; (B)any other reasonable educational expenses, including fees, books, and laboratory expenses, related to the program; and
 (C)a cost-of-living stipend in an amount to be determined the Secretary. (2)Consideration by StateIn entering into contracts with individuals that meet the requirements of subsection (c), the State shall consider the extent of the applicant's demonstrated interest in the provision of care services in a particular provider shortage area.
 (g)Matching fundsA State receiving a grant under this section shall, with respect to the costs of making payments on behalf of individuals under the scholarship program implemented by the State under the grant, make available (directly or through donations from public or private entities) non-Federal contributions in cash toward such costs in an amount equal to not less than $1 for each $1 of Federal funds provided under the grant.
 (h)Direct administration by State agencyThe scholarship program of any State receiving a grant under this section shall be administered directly by a State agency.
 (i)Report by SecretaryNot later than 4 years after the date of enactment of this section, and every 5 years thereafter, the Secretary shall submit to Congress a report concerning—
 (1)the number of scholarships awarded under the State scholarship program; (2)the number of scholarship recipients, broken down by practice area, serving in the profession originally awarded a scholarship for 1 year after the completion of the service period required under subsection (c)(3)(E);
 (3)the number of scholarship recipients, broken down by provider type, practicing in an underserved area 1 year after the completion of the service period required under subsection (c)(3)(E);
 (4)data on any changes in health professional shortage areas or medically underserved areas within the State;
 (5)remaining gaps in such health professional shortage areas or medically underserved areas; (6)the number of additional full-time physicians that would be required to eliminate such health professional shortage areas or medically underserved areas in the State;
 (7)the number of individuals who received a scholarship but failed to comply with its requirements; (8)the action taken by the State to recoup scholarship funds in the case of any non-compliance; and
 (9)recommendations to improve the program under this section. (j)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, $20,000,000 for each of fiscal years 2016 through 2020. Not less than 50 percent of the amount appropriated for a fiscal year under this subsection shall be used to provide scholarships to providers who intend on pursuing careers in primary care..
 3.Increasing mentoring and transforming competencies in primary careTitle VII of the Public Health Service Act is amended by inserting after section 747A (42 U.S.C. 293k–1), the following:
			
				747B.Developing effective primary care mentors and improving mentorship opportunities for medical
			 students
					(a)Grants To cultivate primary care mentors and improve primary care mentorship opportunities for
 medical studentsThe Secretary may award grants to eligible medical schools to assist such schools in developing and strengthening primary care mentorship programs and cultivating leaders in primary care among students.
 (b)EligibilityTo be eligible to receive a grant under this section, an entity shall— (1)be an accredited medical school or college of osteopathic medicine; and
 (2)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including an assurance that the applicant will use amounts received under the grant to—
 (A)establish or enhance existing mentorship programs, including— (i)incentivizing medical school faculty (through financial or other reward systems) to participate as a mentor of other primary care physician faculty members and students;
 (ii)providing resources for aspiring mentors to participate in workshops or other learning experiences in which primary care physicians can learn about effective strategies in primary care mentoring;
 (iii)enabling successful primary care mentors on medical school faculty to spend time at another institution where they can promote best practices in mentoring primary care leaders and students; and
 (iv)developing web-based resources for mentors to interact regularly and share successful strategies; or
 (B)cultivate interest and leaders in primary care among students, including— (i)offering students that identify interest in primary care upon matriculation, longitudinal experiences in primary care to care for and track the health and wellness of patients throughout medical school;
 (ii)arranging partnerships with private practices, insurers, schools of public health, public health departments, and community-based service projects with the goal of providing students with the opportunity to interact with primary care mentors from a variety of health care settings;
 (iii)providing stipends or other forms of financial resources to students who work with designated mentors in the field of primary care in underserved urban and rural communities; and
 (iv)supporting opportunities for students to engage in practice redesign or other efforts in which primary care physicians are taking a leadership role in delivery system reform.
 (c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, $20,000,000 for each of fiscal years 2016 through 2022.
					747C.Developing and promoting new competencies
 (a)Grants To develop and promote new competenciesIn order to foster curricular innovations to improve the education and training of health care providers, the Secretary shall award grants to medical and other health professions schools to promote priority competencies (as described in subsection (b)).
 (b)Priority competenciesIn awarding grants under subsection (a), the Secretary, acting through the Advisory Committee on Training in Primary Care and Dentistry, shall select an annual competency to direct the awarding of such grants. Such annual competencies may include—
 (1)patient-centered medical homes; (2)chronic disease management;
 (3)integration of primary care and mental health care; (4)integration of primary care, public and population health, and health promotion;
 (5)cultural competency; (6)domestic violence;
 (7)improving care in medically undeserved areas; and (8)team-based care.
 (c)Grant recipientsThe Secretary may award grants under subsection (a) to programs that provide education or training for—
 (1)physicians; (2)dentists and dental hygienists;
 (3)physician assistants; (4)mental and behavioral health providers;
 (5)public and populations health professionals; or (6)pharmacists.
 (d)Consideration in evaluating grant applicationsThe Secretary shall give consideration to applicants that are proposing to partner with other medical programs, health professions programs, or nursing programs.
 (e)Grantee reportsThe recipient of a grant under this section shall, not later than 180 days after the end of the grant period involved, submit to the Advisory Committee, a report on the following (where appropriate):
 (1)A description of how the funding under the grant was used by the grantee. (2)A description of the intended goal of such funding.
 (3)A description of the challenges faced by the grantee in reaching the goal described in paragraph (2).
 (4)A description of the lessons learned by the grantee related to the grant activities. (f)Recommendations of the Advisory CommitteeThe Advisory Committee, based on the information submitted under subsection (d), shall annually report to the Secretary on outcomes of the activities carried out under grants under this section, including specific recommendations for scaling up innovations to promote education and training of health care providers in the priority competencies described in subsection (b).
 (g)Authorization of appropriationsThere are authorized to be appropriated, $10,000,000 for each of fiscal years 2016 through 2020 to carry out this section..
 4.Study on documentation requirements for cognitive serviceNot later than 3 years after the date of enactment of this Act, the Institute of Medicine shall conduct a study, and submit a report to Congress, concerning the documentation requirements for cognitive services (evaluation and management services) required under the Medicare and Medicaid programs under titles XVIII and XIX of the Social Security Act, and through private health insurers. Such study shall include an evaluation of—
 (1)how documentation requirements designed for paper-based records should be modified for electronic records;
 (2)whether or not the documentation requirements are overly burdensome on physicians and detract from patient care;
 (3)the administrative costs to physician practices of the current documentation requirements; (4)the average amount of time required by physicians to document cognitive services;
 (5)options to more appropriately compensate physicians for evaluation and management of patient care without requiring excessive documentation of cognitive services; and
 (6)recommendations for less burdensome alternatives or changes to existing documentation requirements of cognitive services.
			
